NONPRECEDENTIAL DISPOSITION
                                           To be cited only in accordance with 
                                                    Fed. R. App. P. 32.1



                     United States Court of Appeals
                                                For the Seventh Circuit
                                                Chicago, Illinois  60604

                                               Submitted August 18, 2009*
                                               Decided November 4, 2009

                                                        Before

                                           ANN CLAIRE WILLIAMS, Circuit Judge

                                           DIANE S. SYKES, Circuit Judge

                                           JOHN DANIEL TINDER, Circuit Judge

No. 08‐2249

LEE H. PARKER,                                               Appeal from the United States District
      Plaintiff‐Appellant,                                   Court for the Southern District of Illinois.

           v.                                                No. 3:05‐cv‐00143‐WDS

JOHN EVANS, et al.,                                          William D. Stiehl, 
     Defendants‐Appellees.                                   Judge.




                                                       O R D E R




           *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐2249                                                                             Page 2

        Lee Parker, an inmate at the Menard Correctional Center in Illinois, brought a pro se
complaint against four employees of the Illinois Department of Corrections, claiming that
they unconstitutionally deprived him of access to the courts.  See 42 U.S.C. § 1983.  The
district court dismissed Parker’s claim against Scott Hill, a correctional officer, at initial
screening, see 28 U.S.C. § 1915A, and granted the three remaining defendants summary
judgment.  Parker now appeals, and we affirm.

       In 2004 Parker began preparing a lawsuit against 46 employees of the Department of
Corrections.  The complaint, which claimed financial corruption and inmate abuse, ran
almost 200 pages long and contained over 300 pages of exhibits.  Parker asked Colleen
Rennison, the prison librarian, to make copies for all named defendants, reduce to letter size
the oversized documents, supply him with forms for service of process, and bind copies of
the complaints on the left margins.  When she refused, noting that the district court did not
require letter‐sized paper or a copy for every defendant, Parker wrote the warden, John
Evans, alleging that Rennison had a “personal vendetta” against him and was
“stonewalling” him.  Although Evans forwarded the complaint to the library staff for
review, Parker continued filing similar complaints against Rennison.

         Six weeks later, on October 10, 2004, Parker again asked Rennison to make copies of
his complaint and informed her that he faced an October 30 deadline.  After she told him
that the library was “not responsible for making copies to send to a lawyer to solicit help”
on his behalf, Parker complained to Evans and other officials at the prison.  Several months
later, in January 2005, Parker filed with the district court several documents regarding his
allegations of financial corruption and inmate abuse, but a month later, after the court
treated his filing as a complaint initiating a lawsuit, Parker moved for voluntary dismissal.

        The next month, in February 2005, Parker sued Rennison and Evans, claiming that
they had violated his right of access to the courts by conspiring to refuse to make copies of
his complaint.  He later added Hill and Lieutenant Ronald Williams to his complaint,
alleging that Williams “orchestrated” the confiscation of the lawsuit’s “master copy” from
his cell while in segregation in March 2005, and that Hill retaliated against him with
unwarranted discipline.  The district court dismissed Parker’s claim against Hill for failure
to exhaust, see 28 U.S.C. § 1915A, and then, three years later, granted the remaining three
defendants’ motion for summary judgment.  Rennison, the court reasoned, had no legal or
constitutional obligation to copy or resize Parker’s complaint.  The court added, moreover,
that Parker presented no evidence that Evans had interfered with the filing of his desired
lawsuit or that Williams was involved in the search of his cell.
        Parker moved for reconsideration, which the district court denied on April 14, 2008. 
Parker filed his notice of appeal from that order on May 19.  Because the notice was not filed
within 30 days of the entry of the district court’s final ruling, we gave Parker the
No. 08‐2249                                                                                 Page 3

opportunity to file a notarized statement or declaration (complying with 28 U.S.C. § 1746)
setting forth the date that he deposited the notice of appeal in the prison mail system and
whether he paid first class postage.  See FED. R. APP. P. 4(c)(1).

        Parker’s response attests that he brought his notice of appeal to the legal mail room 
in a sealed envelope with “prepaid postage” for delivery “on or before May 14.”  He also
attaches a transaction report from his inmate trust fund showing a debit for “legal postage”
of $0.42 (the price of first‐class postage for a letter at that time) entered on May 15, 2008. 
The defendants argue that these statements are insufficient to satisfy the prison mailbox rule
because Parker never explicitly asserted that they were made under penalty of perjury or
that he prepaid his mailing with first‐class postage.  See id.; see also United States v. Craig, 368
F.3d 738, 740‐41 (7th Cir. 2004).

        The information Parker provided is sufficient to satisfy the mailbox rule and allow
for a timely appeal.  He swore in his declaration “upon oath as true” that he placed the
notice of appeal in a sealed envelope with “prepaid postage” on or before May 14.  Parker’s
trust fund transaction report, which shows that the next day the prison debited his account
for “legal postage” in an amount equal to first‐class postage, corroborates his assertion.  We
conclude that Parker abided by Rule 4(c)(1) and should receive its benefit, rendering this
appeal timely.  See Ingram v. Jones, 507 F.3d 640, 644 (7th Cir. 2007).

        Having jurisdiction to address Parker’s appeal, we now move to the merits.  The
Constitution guarantees prisoners a right of access to the courts.  Lewis v. Casey, 518 U.S. 343,
350‐51 (1996).  An inmate, though, will not have a triable claim unless he supplies evidence
that prison authorities prevented him from pursuing a nonfrivolous legal action.  See Ortiz
v. Downey, 561 F.3d 664, 671 (7th Cir. 2009); Bridges v. Gilbert, 557 F.3d 541, 553 (7th Cir.
2009); Christopher v. Harbury, 536 U.S. 403, 415‐16 (2002).

        The district court was correct to reject Parker’s access‐to‐courts claim.  Parker argues
that Evans and Rennison conspired to prevent him from filing his lawsuit about financial
corruption and inmate abuse.  But Parker himself possessed the original, complete copy of
the complaint in October 2004, which (according to him) was the deadline for filing the
lawsuit.  As Rennison correctly informed him, all Parker needed to do to initiate the lawsuit
was present a single copy of the complaint and a filing fee (or motion to excuse payment) to
the court clerk.  See http://www.ilsd.uscourts.gov/Forms/PDF%20Forms/Pro‐Se‐Guide.pdf
(last visited August 7, 2009).  It was Parker’s own refusal to do so that caused the delay in
filing the complaint.  Moreover, Parker’s later actions call into question his unsubstantiated
assertion that he in fact faced an October 30 filing deadline.  In November and December
Parker continued demanding that Rennison copy and resize his legal documents.  And in
January 2005 he filed documents in the district court initiating his lawsuit about financial
No. 08‐2249                                                                                  Page 4

corruption and inmate abuse, but chose to abandon the case himself.  For all these reasons,
Parker’s access‐to‐courts claim fails.  See, e.g., Christopher, 536 U.S. at 415‐16; Lewis, 518 U.S.
at 351‐52.

        Finally, Parker’s claims against both Hill and Williams also do not survive summary
judgment.  Parker cites no evidence that Williams was involved in or ordered the search of
his cell that allegedly led to the confiscation of his complaint.  Without evidence of personal
involvement, any claim against Williams is baseless.  See, e.g., Fillmore v. Page, 358 F.3d 496,
506 (7th Cir. 2004).  And Parker gives us no reason to alter the district court’s decision to
dismiss Hill from the lawsuit at initial screening for failure to exhaust.

       Accordingly, the judgment of the district court is AFFIRMED.